Amendment No. 2 to Research Agreements
Guardian - Intermolecular


Amendment No. 2
to the Research Agreements between
Guardian Industries and Intermolecular


WHEREAS GUARDIAN INDUSTRIES CORP., a Delaware corporation located at 2300 Harmon
Road, Auburn Hills, Michigan 48326 (hereinafter referred to as "Guardian") and
INTERMOLECULAR, INC., a Delaware corporation located at 3011 North First Street,
San Jose, California 95134 (hereinafter referred to as "Intermolecular"),
entered into the following agreements –


1.
A RESEARCH AGREEMENT effective Feb. 8, 2010 ("Sol-Gel Agreement"), which
incorporates by reference a Task Order effective February 8, 2010, a Task Order
effective Jul. 22, 2010, a Task Order effective Oct. 22, 2010, and a Task Order
effective May 1, 2011 as amended on November 1, 2011.

2.
A RESEARCH AGREEMENT effective Jul. 15, 2010 ("Master Agreement"), which
incorporates by reference a Task Order effective Jul. 22, 2010, a Task Order
effective November 30, 2010, a Task Order effective Jan. 1, 2012 and a Task
Order effective June 1, 2012.

3.
An Amendment Number One to the Sol-Gel Agreement and the Master Agreement
effective Jan. 1, 2012 (“Amendment Number One”) (the Sol-Gel Agreement, the
Master Agreement and the Amendment Number One are herein collectively referred
to as “Research Agreements”);



WHEREAS Guardian and Intermolecular wish to modify the terms of the Research
Agreements;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Guardian and Intermolecular agree to modify the
terms of the Research Agreements by this amendment (hereinafter “Amendment
Number Two”) as set forth below :


1.
AMENDMENT EFFECTIVE DATE

1.1
This Amendment shall have an effective date of December 31, 2013 (“Amendment 2
Effective Date”).

2.
MODIFICATION OF SECTION 2.1 OF AMENDMENT NUMBER ONE

2.1
Section 2.1 of Amendment Number One is deleted in its entirety and replaced with
the following:



2.1. Notwithstanding anything to the contrary in the Research Agreements, unless
terminated by mutual agreement or for breach, the Research Agreements shall
terminate two (2) years and one (1) month from the Amendment Effective Date
(hereinafter defined as “Term”).
3.
MISCELLANEOUS

This Amendment Number Two shall be deemed to be incorporated into the Research
Agreements and made a part thereof. All references to the Research Agreements in
any other document shall be deemed to refer to the Research Agreements as
modified by this Amendment Number Two. Except as modified by this Amendment
Number Two, all of the terms and conditions of the Research Agreements shall
remain in full force and effect. In the event that the terms of this Amendment
Number Two conflict with the terms of the Research Agreements, the terms of this
Amendment Number Two shall control.
4.
EXECUTION

This Amendment Number Two may be executed in any number of counterpart
originals, each of which shall be deemed an original instrument for all
purposes, but all of which shall comprise one and the same instrument. This
Amendment Number Two may be delivered by electronic mail or facsimile, and a
scanned version of this Amendment Number Two shall be binding as an original.



    
Page 1 of 2
Confidential Information
 

--------------------------------------------------------------------------------

Amendment No. 2 to Research Agreements
Guardian - Intermolecular


IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number Two to
be executed by their duly authorized representatives:


“Guardian”                    “Intermolecular”


Guardian Industries Corp.            Intermolecular, Inc.


Date: December 30, 2013            Date: December 30, 2013


Name: /s/Sheldon Davis                Name: /s/David E. Lazovsky        


(Print) Sheldon Davis                (Print) David E. Lazovsky    


Title: VP, Glass Innovation            Title: President and CEO    



    
Page 2 of 2
Confidential Information
 